Title: From Thomas Jefferson to George Hammond, 13 April 1792
From: Jefferson, Thomas
To: Hammond, George


          
            Apr. 13. 1792
          
          The Secretary of state presents his compliments to Mr. Hammond, and incloses him the draught of a letter to the President of the U.S. which he has prepared to accompany Mr. Hammond’s communication of the 11th. and letter of the 12th. The whole will probably be laid by the President before the legislature, and perhaps communicated to the public in order to let the merchants know that they need not suspend their shipments but to the islands of Jersey and Guernsey. Before sending the letter to the President the Secretary of state has chosen to communicate it to Mr. Hammond in a friendly way, being desirous to know whether it meets his approbation, or whether he would wish any alterations in it.
        